       Case
        Case4:20-cv-02134
             4:20-cv-02134 Document
                            Document29-1
                                     32 Filed
                                         Filedon
                                               on10/21/20
                                                  10/21/20ininTXSD
                                                               TXSD Page
                                                                     Page12ofof12
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             October 22, 2020
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk

                                 HOUSTON DIVISION

  BONITA FILS on behalf of herself          §
  and all others similarly situated,        §
                                            §
           Plaintiff,                       §
                                            §
  v.                                        §    CIVIL ACTION NO: 4:20-cv-02134
                                            §
  INTERNET REFERRAL SERVICES,               §
  LLC                                       §
                                            §
           Defendant.                       §

               ORDER DENYING MOTION TO COMPEL ARBITRATION

         In accordance with Federal Rule of Civil Procedure 58(a),

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant

Internet Referral Services, LLC’s Motion to Compel Arbitration and Dismiss under

the Federal Arbitration Act, 9 U.S.C. §§ 2–4, is DENIED for the reasons stated on

the record at the September 24, 2020, Motion Hearing.

         ORDERED, that Defendant Internet Referral Services, LLC be allowed

such rights and processes as allowed by law to appeal this Judgment.

                                       October 21
         Signed in Houston, Texas on _________________, 2020.




                                                     Hon. Keith P. Ellison
                                                  United States District Judge




27026453v.3
